DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-4, 6-12 and 15-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein each of the first and second flange parts has an inner wall surface extending substantially perpendicular to an axial direction of the winding core part and connected to the winding core part, an upper surface extending substantially perpendicular to the inner wall surface, and a lower surface positioned opposite to the upper surface, wherein the plate-like member is fixed to the upper surface of each of the first and second flange parts, wherein the plurality of terminal electrodes are formed on the lower surface, wherein the one end of each wire is bonded to any one of the plurality of terminal electrodes provided on the lower surface of the first flange part, wherein the other end of each wire is bonded to any one of the plurality of terminal electrodes provided on the lower surface of the second flange part, and wherein each of the first and second flange parts has a first cut part that is a portion at which at least a part of an edge part as a boundary between the inner wall surface and the upper surface is cut off and that can house at least one of the plurality of wires while preventing interference between the wire and the plate-like member as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, the flange part having a first surface substantially parallel with the first direction and a second surface positioned opposite to the first surface; a plate-like member fixed to the first surface of flange part; and a terminal electrode provided on the second surface; and a wire wound around the winding core part and bonded to the terminal electrode on the second surface, wherein the first surface of flange part has a cut part greater in size than a diameter of the wire. wire, and wherein a part of the wire is housed in the cut part as claimed in combination with the remaining limitations of independent claim 12.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a plate-like member; a plurality of terminal electrodes provided on each of the first and second flange parts; and a plurality of wires wound around the winding core part such that one end of each wire is connected to any one of the plurality of terminal electrodes provided on the first flange part and other end of each wire is connected to any one of the plurality of terminal electrodes provided on the second flange part, wherein each of the first and second flange parts has an inner wall surface extending substantially perpendicular to an axial direction of the winding core part and connected to the winding core part and an upper surface extending substantially perpendicular to the inner wall surface, wherein the plate-like member is fixed to the upper surface of each of the first and second flange parts, wherein each of the first and second flange parts has a first cut part that is a portion at which at least a part of an edge part as a boundary between the inner wall surface and the upper surface is cut off and that can house at least one of the plurality of wires while preventing interference between the wire and the plate-like member, and wherein the first cut part is formed over at least an area covering an entire width of the winding core part so as to be able to house at least one of the plurality of wires while preventing interference between the wire and the plate-like member as claimed in combination with the remaining limitations of independent claim 17.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a plurality of terminal electrodes provided on each of the first and second flange parts; and a plurality of wires wound around the winding core part such that one end of each wire is connected to any one of the plurality of terminal electrodes provided on the first flange part and other end of each wire is connected to any one of the plurality of terminal electrodes provided on the second flange part, wherein each of the first and second flange parts has an inner wall surface extending substantially perpendicular to an axial direction of the winding core part and connected to the winding core part and an upper surface extending substantially perpendicular to the inner wall surface, wherein the plate-like member is fixed to the upper surface of each of the first and second flange parts, wherein each of the first and second flange parts has a first cut part that is a portion at which at least a part of an edge part as a boundary between the inner wall surface and the upper surface is cut off and that can house at least one of the plurality of wires while preventing interference between the wire and the plate-like member wherein the plurality of wires include first and fourth wires wound in one direction around the winding core part to constitute a first winding layer and second and third wires wound in an opposite direction around the winding core part on the first winding layer to constitute a second winding layer, and wherein the first cut part is configured to house the second or third wire as claimed in combination with the remaining limitations of independent claim 20.
Claims 2-4, 6-12, 15-16 and 18-19 are allowed because each claim is directly or indirectly dependent of independent claims 1, 12, 17 or 20.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837